Citation Nr: 0124497	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  00-06 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran had recognized military service from March 1945 
to July 1945, and from August 1946 to May 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim for service 
connection for the cause of the veteran's death.  She 
responded with a December 1999 notice of disagreement, and 
was afforded a January 2000 statement of the case.  She then 
filed a March 2000 VA Form 9, perfecting her appeal.  

The appellant, the veteran's widow, was afforded a personal 
hearing at the RO before the undersigned member of the Board 
in June 2001.  


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1963, at age 40.  The 
immediate cause of death was an acute hemorrhage, due to a 
penetrating stab-wound perforating the right kidney and small 
intestine.  

2.  At the time of his death, the veteran was service 
connected for tuberculosis, chronic and inactive, rated as 0 
percent disabling.  

3.  A psychiatric disability was not incurred in or 
aggravated by military service, or incurred within a year of 
service separation.  

4.  There is no evidence of any relationship between the 
cause of the veteran's death and his period of service or his 
service-connected tuberculosis.  

CONCLUSIONS OF LAW

1.  Psychoneurosis was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  

2.  A disability incurred in or aggravated by service neither 
caused death nor did it contribute substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. §§ 3.310, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records are negative for any 
diagnosis of or treatment for a psychoneurotic disability.  
His May 1949 service separation examination is likewise 
negative for any psychoneurotic abnormality.  

According to his death certificate, the veteran died on May 
[redacted], 1963 at a private local hospital.  The immediate disease 
or condition directly leading to death was an acute 
hemorrhage, due to or resulting from a penetrating stab-wound 
perforating the right kidney and small intestine.  No other 
significant conditions were noted, and the record does not 
indicate that any autopsy was performed.  At the time of his 
death, the veteran was service connected, with a 
noncompensable rating, for tuberculosis, chronic and 
inactive.  

A subsequent police record indicates the veteran was stabbed 
while sleeping by an assailant who was later apprehended and 
charged with murder.  

In February 1999, the appellant, the veteran's widow, filed a 
claim for Dependency and Indemnity Compensation, to include 
service connection for the cause of the veteran's death.  
This claim was denied by the RO in an October 1999 rating 
decision.  

Dr. T.C.N., M.D., filed an October 1999 statement reporting 
that he treated the veteran from 1962-63 for various 
diseases, including congestive heart failure, pulmonary 
tuberculosis, and psychoneurosis.  Dr. N. gave no indication 
that the reported psychoneurosis preceded the doctor's 
initial treatment of the veteran in 1962.  

The RO considered this additional evidence and continued the 
prior denial of service connection for the veteran's cause of 
death.  The appellant responded with a December 1999 notice 
of disagreement.  She was afforded a January 2000 statement 
of the case, and responded with a March 2000 VA Form 9, 
perfecting her appeal.  She contends that the veteran 
incurred a psychoneurosis during service, which caused him to 
act in an abnormal manner, provoking another person to 
fatally stab the veteran.  

In June 2001, the appellant testified before a member of the 
Board sitting at the RO.  She repeated her contentions that 
she be awarded Dependency and Indemnity Compensation benefits 
based on the veteran's military service.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  VA 
implemented the provisions of the Act through regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law and implementing VA regulations.  
Nonetheless, the Board determines that the law does not 
preclude the Board from proceeding to an adjudication of the 
appellant's claims without first remanding them to the RO, as 
the requirements of the new law have essentially been 
satisfied.  In this regard, the Board notes that by virtue of 
the January 2000 Statement of the Case, the appellant has 
been advised of the laws and regulations governing the claim, 
and, hence, has been given notice of the information and 
evidence necessary to substantiate the claim.  Moreover, all 
pertinent evidence has been obtained and associated with the 
claims file.  Furthermore, as the appellant has not 
identified any additional relevant evidence that has not been 
requested or obtained, there is no indication that there is 
any outstanding evidence that is necessary for adjudication 
of the issues on appeal.  Hence, adjudication of the issue on 
appeal, without remand to the RO for initial consideration 
under the new law, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

The appellant, the veteran's widow, seeks service connection 
for the cause of his death.  Service connection may be 
granted for the cause of death if a disability causing death 
occurred during service or a service-connected disability 
either caused death or contributed substantially and 
materially to cause death.  38 U.S.C.A. § 1310 (West 1991).  
The death of a veteran will be service connected when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312 (2000).

The appellant asserts that the veteran incurred a psychiatric 
disability during service, or within a year thereafter.  This 
disability in turn resulted in unusual behavior, which 
agitated another person sufficiently as to result in that 
person stabbing the veteran to death.  Therefore, according 
to the appellant's contentions, service connection is 
warranted for the veteran's cause of death.  However, the 
veteran's service medical records, including his May 1949 
service separation examination, are negative for any 
diagnosis of or treatment for a psychiatric disability.  The 
only evidence of a psychiatric disability is the October 1999 
treatment summary from Dr. T.C.N., which only alleges 
psychiatric treatment of the veteran in 1962-63, more than 10 
years after service separation.  The doctor offered no 
evidence or medical opinion that the veteran's psychoneurosis 
was incurred prior to 1962.  As the first diagnosis of a 
psychiatric disability dates to 1962, in excess of 10 years 
after the veteran's separation from service, it is not shown 
that such a disability was first incurred during active 
military service, or within a year thereafter.  See 
38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2000).  

The appellant has herself argued that the veteran's 
psychoneurosis began in service or shortly thereafter, but as 
a layperson, she is not qualified to offer medical opinion 
evidence which is binding on the Board.  See Pearlman v. 
West, 11 Vet. App. 443, 447 (1998) [citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992)].  Therefore, the 
record as presented to the Board contains no evidence that 
the veteran had a psychoneurosis that was related to his 
military service.  Moreover, it is mere speculation that a 
psychiatric disorder had a bearing in the veteran's death, as 
there is no evidence which supports such a connection.  
Additionally, neither the appellant nor any medical expert of 
record has contended that the veteran's service-connected 
chronic, minimal, inactive tuberculosis, for which he had a 
noncompensable rating, played any role in his death.  

In conclusion, the veteran's service medical records are 
negative for any diagnosis of or treatment for a psychiatric 
disability while in service, and there is no evidence of a 
psychiatric disability incurred within the one year 
presumptive period thereafter.  There also is no evidence 
that a claimed psychiatric disorder played any role in the 
veteran's death, or that his death was in any way related to 
service.  Likewise, no evidence has been presented that the 
veteran's tuberculosis, the only disability for which he had 
been afforded service connection at the time of his death, 
was a principal or contributory cause of his death.  
Accordingly, service connection for the cause of the 
veteran's death is not warranted.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

